Citation Nr: 0127798	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by fatigue.

2.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by memory loss.

3.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by shortness of breath.

4.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by joint pains.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  
He had subsequent period of service in the United States Army 
Reserve and was ordered to active duty in support of 
Operation Desert Storm from September 1990 to May 1991.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In its decision, the RO denied the 
veteran's claims for entitlement to service connection for 
the disorders listed on the title page of this decision.  The 
Board, in September 1999, remanded the case to the RO so that 
additional development of the evidence could be accomplished.  
Subsequently, by means of an October 2000 decision, the Board 
determined that entitlement to service connection for 
disabilities due to an undiagnosed illness manifested by 
fatigue, memory loss, shortness of breath, and joint pains 
was not warranted.

The appellant appealed the Board's October 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2001, counsel for the appellant and the 
Office of General Counsel for VA, who represents the 
Secretary of this Department in legal matters before the 
Court, filed a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion) pending a ruling on the motion.  
The Joint Motion essentially argued that a remand was 
required due to the Court's decision in Holliday v. Principi, 
14 Vet. App. 280 (2001), which interpreted the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  An Order 
subsequently rendered by the Court in June 2001 indicates 
that the Court vacated and remanded, in part, the Board's 
October 2000 decision.  The case was then returned to the 
Board for compliance with the directives that were stipulated 
in the Court's Order.


REMAND

The issues before the Board is whether the veteran is 
entitled to service connection for disabilities due to an 
undiagnosed illness manifested by fatigue, memory loss, 
shortness of breath, and joint pains.  In an October 2000 
decision, the Board found that there was no competent medical 
evidence of record establishing the existence of a disability 
manifested by fatigue, memory loss, shortness of breath, or 
joint pains attributable to an undiagnosed illness, and based 
on that finding, concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for above-mentioned disorders.

The Joint Motion, as adopted by the Court's June 2001 Order, 
found that a remand was required due to the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

As was mentioned as part of the June 2000 Joint Motion, the 
VCAA substantially amended the provisions of chapter 51 of 
title 38, United States Code, concerning the assistance to be 
afforded claimants of veterans benefits, and concerning 
decisions of their claims.  The Joint Motion also noted that 
the Board's October 2000 decision was made on the basis of 
chapter 51's previous requirements, and that therefore remand 
was required pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), which held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial-appeal process has 
been concluded, the version most favorable to the appellant 
should apply.

While the veteran's appeal was pending, the VCAA was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and enhances the VA's duty to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).

The VCAA fundamentally alters the VA's duties to notify and 
assist the appellant, and this alteration appears to favor 
the veteran.  Therefore, consistent with the direction of the 
Court, readjudication of the appellant's claims are in order.

The Board observes that the Joint Motion indicated that the 
appellant was entitled to submit, pursuant to Kutscheroushy 
v. West, 12 Vet. App. 369, 372 (1999) (per curium order), 
additional evidence and argument on remand.  A review of the 
record shows that the veteran's attorney was informed by the 
Board by letter dated in November 2001 that additional 
argument and evidence could be submitted in support of the 
appeal, and that the veteran's attorney responded, also by 
letter dated in November 2001, that the veteran intended to 
submit additional argument and evidence in support of his 
claim.  

The Board also observes that as part of the above-mentioned 
November 2001 letter submitted by the veteran's attorney, the 
attorney indicated that he had not had an opportunity to 
review the veteran's claims file.  The attorney added that 
without such a review he was not in a position to submit 
evidence or argument necessary to address the question of 
VCAA compliance by previous action at the RO level.  As such, 
pursuant to this remand the RO should seek to, if not already 
so accomplished, supply the veteran's attorney a copy of the 
veteran's claims file. 

The Board notes that review of the record shows that medical 
records from the VA outpatient treatment clinic located in El 
Paso, Texas dated from November 1999 to November 2000 have 
been associated therein.  As it is the Board's opinion that 
any subsequently dated records may contain information 
relevant to the veteran's claims, under the provisions of the 
VCAA discussed above, a remand is required to obtain those 
records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issues 
regarding service connection.  He should 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. 

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
associated with treatment afforded the 
veteran from the VA outpatient treatment 
clinic in El Paso, Texas from November 
2000 to the present.  

3.  The RO should, in the event that such 
action has not already been accomplished, 
provide the veteran's attorney with a 
copy of the veteran's claims folder.  

4.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters the Board has 
in this instance remanded to the RO.  
Kutscherousky, supra.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, and codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001), are fully complied 
with and satisfied.  

7.  Finally, the RO should readjudicate 
the veteran's claims.  If the RO denies 
any benefit sought, it should provide the 
appellant and his attorney a supplemental 
statement of the case and an opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




